Title: To George Washington from Timothy Pickering, 23 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State February 23 1796
          
          The Secretary of State respectfully requests the President of the United States to grant his order on the Secretary of the Treasury, to pay to the Secretary of State fourteen hundred and ninety eight dollars and eighty four cents to enable him to take up a bill of exchange dated August 11th 1795, drawn by Fisher & Darrell of Antigua on Thomas Fitzsimons Esqr. Chairman of the Committee of merchants in Philadelphia, on account of the

expences attending the copying and authenticating of the proceedings of the Court of vice Admiralty of Antigua on the property of the Citizens of the United States, captured and carried in there under the orders of the 6th of November 1793, the said sum having been advanced by the bank of the United States, in payment of the said bill, during the President’s absence from the seat of Government.
          
            Timothy Pickering
          
        